F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                         August 1, 2007
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court

    JO H N E. M A RTIN ,

                Plaintiff-Appellant,
                                                          No. 06-1492
    v.                                            (D.C. No. 05-cv-01146-EW N)
                                                            (D . Colo.)
    M ICH AEL J. ASTRU E,
    Commissioner of Social Security,

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before H E N RY and A ND ER SO N, Circuit Judges, and BROR BY, Senior Circuit
Judge.




         John E. M artin appeals from an order of the district court affirming the

Social Security Commissioner’s denial of his application for disability benefits

under Title II of the Social Security Act. Exercising jurisdiction under 42 U.S.C.

§ 405(g) and 28 U.S.C. § 1291, we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Plaintiff was born on April 25, 1953. He completed the eleventh grade and

has prior work experience as a truck driver, small engine repairer, bus driver,

forklift operator, and materials handler. As explained by the district court,

“Plaintiff alleges an inability to work beginning April 22, 2002, due to: gran mal

seizure disorder, Graves’ Disease, headaches, fatigue, abdominal pain, atrial

fibrillation, chest problems, neurological complaints, osteoarthritis, vertigo, and a

smoke allergy.” Aplt. A pp. at 590.

      In its order and memorandum of decision, the district court thoroughly and

accurately summarized the medical evidence in the administrative record

pertaining to each of plaintiff’s alleged impairments, id. at 590-99, and we will

not repeat that summary here. The district court was equally diligent in

summarizing: (1) the relevant functional capacity assessments that are contained

in the administrative record, id. at 600-01; (2) plaintiff’s disability application, id.

at 601; (3) the procedural and administrative history of this case, including the

hearing that was held before the administrative law judge (ALJ) on April 15,

2004, id. at 601-05; and (4) the decision issued by the ALJ on M ay 23, 2004,

denying plaintiff’s application for disability benefits at step five of the five-step

sequential evaluation process for determining whether a social security claimant

is disabled, id. at 605-07. In addition, after noting that plaintiff alleged the ALJ

comm itted six reversible errors, the district court analyzed each of the alleged

errors in detail, systematically rejecting them one by one, id. at 610-30.

                                           -2-
      In this appeal, plaintiff has presented four issues for review. See Aplt.

Opening Br. at 2 (“The ALJ Violated the M edical Opinion Rules”; “The ALJ

Failed to Properly Consider [Plaintiff’s Residual Functional Capacity]”; “The ALJ

Failed to Satisfy His Burden . . . at Step-Five”; and “Remand is Appropriate”).

Having thoroughly reviewed the administrative record, including plaintiff’s

extensive medical records, the district court pleadings and orders, the parties’

briefs on appeal, and the relevant legal authorities, we side with the

Commissioner on each of these issues, as w e see no reversible error in the ALJ’s

analysis. See D oyal v. Barnhart, 331 F.3d 758, 760 (10th Cir. 2003) (“W e review

the [ALJ’s] decision [only] to determine w hether the factual findings are

supported by substantial evidence in the record and whether the correct legal

standards w ere applied.”); Casias v. Sec’y of Health & H um an Servs., 933 F.2d

799, 800 (10th Cir. 1991) (“In evaluating [a social security] appeal, we neither

reweigh the evidence nor substitute our judgment for that of the agency.”).

      Specifically, we conclude that: (1) the ALJ properly evaluated the opinions

of Dr. W yatt and Dr. Adams, two of plaintiff’s treating physicians, and the

evaluations are supported by substantial evidence; (2) the ALJ did not fail to take

into account all of plaintiff’s impairments, and any related limitations, when

assessing plaintiff’s residual functional capacity; (3) the ALJ posed a proper

hypothetical question to the vocational expert and performed a proper step-five

analysis; and (4) the additional evidence that plaintiff submitted to the district

                                          -3-
court did not necessitate a remand because, as found by the district court,

“Plaintiff has failed to show that the new evidence ‘relate[s] to the time period for

which the benefits were denied.’” Aplt. App. at 630 (quoting Hargis v. Sullivan,

945 F.2d 1482, 1493 (10th Cir. 1991)). Accordingly, we commend both the ALJ

and the district court for their excellent work in this case, and we affirm the

denial of plaintiff’s application for disability benefits for substantially the same

reasons set forth by the ALJ and the district court.

      The judgment of the district court is AFFIRM ED. W e G RANT plaintiff’s

motion to proceed on appeal in forma pauperis.


                                                       Entered for the Court


                                                       W ade Brorby
                                                       Senior Circuit Judge




                                          -4-